While I agree that the common pleas court has the power to revoke a notary's commission, I disagree that that was the effect of the court's entry in this case. The statutes authorizing the common pleas courts to remove a notary public from office require a court to certify the removal to the governor. See R.C. 147.03, 147.13 and 147.14. The entry here does not make such a certification but instead recommends that the governor revoke appellant's commission. In my view, this recommendation is addressed to the governor's power to revoke a notary's commission under R.C. 147.01(C). As such, the entry itself has no effect on appellant's legal rights; the governor is free to accept or reject the recommendation, and appellant remains a notary until the governor acts. Therefore, the court's entry was not an appealable order, and this matter should be dismissed.